      Case 1:21-cv-10795-WGY Document 5 Filed 06/02/21 Page 1 of 7



                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

                                   )
ALEX FIDALGO VAZ,                  )
               Plaintiff,          )
                                   )         CIVIL ACTION
            v.                     )         NO. 21-10795-WGY
                                   )
UNITED STATES OF AMERICA and       )
PRESIDENT JOSEPH R. BIDEN,         )
               Defendants.         )
                                   )


YOUNG, D.J.                                       June 2, 2021

                        MEMORANDUM AND ORDER

     For the reasons stated below, the Court dismisses this

action pursuant to Fed. R. Civ. P. 12(h)(3) for lack of subject

matter jurisdiction.

I.   RELEVANT BACKGROUND

     Alex Fidalgo Vaz (“Vaz”), a resident of Brockton,

Massachusetts, commenced this action by filing a pro se

complaint accompanied by a motion for leave to proceed in forma

pauperis.   See Docket Nos. 1, 2.      The complaint is accompanied

by several hundred pages of exhibits including       copies of

pleadings and orders from Vaz v. Keybank, N.A. and MERS, No. 19

MISC 000093 (Middlesex Land Court).       Apparently, Vaz and his

wife unsuccessfully argued that they were entitled to a

discharge of the mortgage on their home.       Complaint (“Compl.”),

Docket No. 1-3, p. 118.    On May 24, 2021, Vaz filed a copy of a
         Case 1:21-cv-10795-WGY Document 5 Filed 06/02/21 Page 2 of 7



document concerning his 2013 petition for a name change.            Docket

No. 4.

       Vaz’ complaint is filed on the preprinted Pro Se 1 form

(complaint for a      civil case) provided by the Administrative

Office of the United States Courts, to which he attached

hundreds of pages of exhibits.        Compl., Docket No. 1.     The

defendants are identified as the United States and President

Joseph R. Biden.      Id. at ¶ I(B).    The complaint lists the basis

of jurisdiction as both “federal question” and “diversity of

citizenship.”     Id. at ¶ II.    In the section of the complaint

concerning the basis for diversity jurisdiction, Vaz lists

himself both as plaintiff and defendant.         Id. at ¶¶ II(B)(1),

(2).     As to the amount in controversy, Vaz states that it “is

the amount for the United States to renew [Vaz’] lease over

jurisdiction on [his] Commonwealth land [and that the] lease

renew is with a 100-years-term for:∞£ 10 googleplex British

Sterling-Pound or U.S. Pound or U.S. dollars whatever case may

be.”     Id. at ¶ II(B)(3).

       In the section of the complaint concerning federal question

jurisdiction, Vaz references federal statutes, federal treaties,

U.S. International Treaties, penal laws and the “U.S.

Constitution - Article 1, Section 9, Paragraph 8.”           Id. at ¶

II(A).     For the statement of claim, Vaz writes that the that he



                                     [2]
       Case 1:21-cv-10795-WGY Document 5 Filed 06/02/21 Page 3 of 7



           is the land owner, said land where United States has
           said jurisdiction, same applies to my Commonwealth.
           The defendant knew about the new Commonwealth’s land
           owner since December 9, 2018. The defendant decided
           not to comply with the said command [unintelligible]
           return issue an restraining order while it collects on
           behalf of my Commonwealth.

Id. at ¶ III.

      For relief, Vaz seeks damages and asks “this court to order

the United States to comply with said order and to pay his

debts.”   Id. at ¶ IV.     Vaz seeks the “formation of United

Kingdom of Great Britain and United States” as well as a “new

era for his subjects, citizens, dependents [because Vaz is an

ally] of the United States and seek to maintain said

relationship.”   Id.

II.   REVIEW

      "Federal courts are courts of limited jurisdiction."

Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377 (1994).

Federal district courts may exercise jurisdiction over civil

actions arising under federal law, see 28 U.S.C. § 1331 (“§

1331”), and over certain actions in which the parties are of

diverse citizenship and the amount in controversy exceeds

$75,000, see 28 U.S.C. § 1332 (“§ 1332”).

      Consequently, a plaintiff who seeks to bring his suit in a

federal forum bears the burden of establishing that the federal

court has subject-matter jurisdiction. See Gordo-González v.

United States, 873 F.3d 32, 35 (1st Cir. 2017).         "If the court

                                   [3]
      Case 1:21-cv-10795-WGY Document 5 Filed 06/02/21 Page 4 of 7



determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action."        Fed. R. Civ.

P. 12(h)(3).

     In conducting this review, the Court liberally construes

Vaz’ complaint because he is proceeding pro se.        See Haines v.

Kerner, 404 U.S. 519, 520-21 (1972).

III. DISCUSSION

     Here, the complaint does not give rise to federal question

or diversity jurisdiction.    To the extent the complaint invokes

the Court’s diversity jurisdiction, the facts alleged fail to

provide a basis for a claim under this Court’s diversity

jurisdiction.

     Although Vaz invokes this Court’s federal question

jurisdiction, the laws referenced do not provide a cause of

action.   To the extent Vaz alleges violation of Article 1 of the

United States Constitution, specifically, clause 9 of section 8,

the allegations do not implicate the Emoluments Clause. 1




1 The Emoluments Clause, U.S. Const. Art. I § 9, cl. 8 provides:
     No Title of Nobility shall be granted by the United States:
And no Person holding any Office of Profit or Trust under them,
shall, without the Consent of the Congress, accept of any
present, Emolument, Office, or Title, of any kind whatever, from
any King, Prince, or foreign State.




                                  [4]
      Case 1:21-cv-10795-WGY Document 5 Filed 06/02/21 Page 5 of 7



     Moreover, any claims against President Biden for acts

performed in his official capacity as President of the United

States must be dismissed because he absolutely immune from suit

for damages “predicated on his official acts.”       Nixon v.

Fitzgerald, 457 U.S., 749 (1982).       Additionally, the doctrine of

sovereign immunity bars federal courts from hearing all suits

against the federal government, including suits against its

agencies, except where sovereign immunity has been waived.

United States v. Mitchell, 445 U.S. 535, 538 (1980) (“It is

elementary that he United States, as sovereign, is immune from

suit save as it consents to be sued, and the terms of its

consent to be sued in any court define that court’s jurisdiction

to entertain the suit.” (internal quotation marks and

alterations omitted)).    Even if the complaint is construed as an

action for damages under the Federal Tort Claims Act (“FTCA”),

an FTCA action lies only against the United States, and only

after plaintiff has satisfied the administrative prerequisites

for such an action.

     To the extent Vaz seeks to challenge the rulings of the

Middlesex Land Court, the Rooker-Feldman doctrine deprives this

Court of jurisdiction.    See Rooker v. Fid. Trust Co., 263 U.S.

413 (1923); D.C. Court of Appeals v. Feldman, 460 U.S. 462

(1983). “Under the Rooker-Feldman doctrine, ‘lower federal

courts are precluded from exercising appellate jurisdiction over

                                  [5]
      Case 1:21-cv-10795-WGY Document 5 Filed 06/02/21 Page 6 of 7



final state-court judgments.’” Tyler v. Supreme Judicial Court

of Massachusetts, 914 F.3d 47, 50 (1st Cir. 2019) (quoting Lance

v. Dennis, 546 U.S. 459, 463 (2006)).      The only federal court

with authority to review the rulings of state courts is the

United States Supreme Court.     Silva v. Massachusetts, 351

Fed.Appx. 450, 454 (1st Cir. 2009) (“28 U.S.C. § 1257 vests the

United States Supreme Court with exclusive ‘jurisdiction over

appeals from final state-court judgments.’” (quoting Lance v.

Dennis, 546 U.S. 459, 463 (2006)); see also Davison v. Gov't of

P.R.-P.R. Firefighters Corps., 471 F.3d 220, 223 (1st Cir. 2006)

(“the proper forum for challenging an unlawful state court

ruling is the United States Supreme Court, on appeal of the

highest state court’s final judgment.”).

     Although the Court often affords pro se plaintiffs an

opportunity to amend a complaint in recognition that "basic

fairness, as well as 'sound prudential reasons,' counsel against

most uses of the power to dismiss cases sua sponte," Gonzalez v.

United States, 257 F.3d 31, 37 (1st Cir. 2001), this is one of

those cases in which it "is crystal clear that the plaintiff

cannot prevail and that amending the complaint would be futile."

Id. at 36 37 (1st Cir. 2001).

     Given the nature of the identified jurisdictional

deficiencies, amendment would be futile. In light of the above,

this action will be dismissed.

                                  [6]
      Case 1:21-cv-10795-WGY Document 5 Filed 06/02/21 Page 7 of 7



V.   CONCLUSION

     For the foregoing reasons,

     1.   This action is DISMISSED without prejudice pursuant to
          Fed. R. Civ. P. 12(h)(3) for lack of subject matter
          jurisdiction.

     2.   In view of the dismissal of this action for lack of
          subject matter jurisdiction, no action will be taken
          on plaintiff’s motion for leave to proceed in forma
          pauperis.

     3.   The Clerk shall enter a separate order of dismissal.

SO ORDERED.


                                    /s/ William G. Young
                                   WILLIAM G. YOUNG
                                   UNITED STATES DISTRICT JUDGE




                                  [7]
